Name: 88/351/EEC: Decision of the Council and of representatives of the Governments of the Member States, meeting within the Council of 21 June 1988 adopting a 1988 to 1989 plan of action for an information and public awareness campaign in the context of the 'Europe against cancer' programme
 Type: Decision
 Subject Matter: management;  health;  teaching
 Date Published: 1988-06-28

 Avis juridique important|41988D035188/351/EEC: Decision of the Council and of representatives of the Governments of the Member States, meeting within the Council of 21 June 1988 adopting a 1988 to 1989 plan of action for an information and public awareness campaign in the context of the 'Europe against cancer' programme Official Journal L 160 , 28/06/1988 P. 0052 - 0053*****DECISION OF THE COUNCIL AND OF REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 21 June 1988 adopting a 1988 to 1989 plan of action for an information and public awareness campaign in the context of the 'Europe against cancer' programme (88/351/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES AND THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Economic Community, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas in June 1985 in Milan and in December 1985 in Luxembourg the European Council underlined the advantages of launching a European programme against cancer; Whereas in December 1986 in London the European Council decided that 1989 should be designated 'European Cancer Information Year' and specified that the aim would be to develop a sustained and concerted information campaign in all the Member States on the prevention, early screening and treatment of cancer; Whereas the prevention and reserach measures already undertaken in the context of the 'Europe against cancer' programme should be supplemented by measures to increase awareness among members of the health professions and by an information campaign; Whereas this campaign should be especially designed to increase the awareness of the public, teachers and members of the health professions regarding the fight against cancer, which includes in particular the fight against tobacco, protection against carcinogenic agents and, for the purposes of health promotion in general, improvement in nutrition; Whereas information campaigns against cancer are a matter for the competent private organizations and public authorities of the Member States, but Community action may give a major boost towards success in the fight against cancer; Whereas duplication of effort should be avoided by developing common basic material for the information of the public and for the training of members of the health professions, as well as by promoting exchanges of experience, HAVE DECIDED AS FOLLOWS: Article 1 1. The Commission and the Member States shall implement, in the period 1988 to 1989, the measures set out in the Annex. 2. The estimated amount of the Community distribution necessary for these measures is 10 million ECU. Article 2 1. At intervals, and at least once a year, the Commission shall consult the competent authorities of the Member States during the various stages of implementation of the measures provided for in this Decision. 2. The Commission shall keep the European Parliament and the Council informed of progress. Done at Luxembourg, 21 June 1988. For the Council The President J. WARNKE (1) OJ No C 68, 14. 3. 1988, p. 84. (2) OJ No C 105, 21. 4. 1987, p. 18. ANNEX MEASURES TO BE IMPLEMENTED IN 1988 AND 1989 In 1988 A 1: Coordination, in 1988, of a 'European week' of information on the 'Europe against cancer' programme, with particular emphasis on the following aspects: 'Fight against tobacco', 'Improvement in nutrition' and 'Fight against carcinogenic agents', in preparation for the European Cancer Information Year. In this context, organization of Community activities, encouragement of, and contribution to, the production of television information and health education programmes for the general public containing a European dimension in 1988 and in 1989 for the European Cancer Information Year. A 2: Exchange of experience with teaching materials for health education on cancer for young people and on cancer awareness for the health professions and contributions to the dissemination and, if need be, adaptation of such materials in 1988 and 1989 for the European Cancer Information Year. A 3: Campaign to interest teachers and the health professions in the 'Europe against cancer' programme. In 1989 A 4: Organization and coordination at Community level in 1989 of an information campaign on the 'Europe against cancer' programme, designed to develop the campaign launched in 1988 and to fit into the framework of the European Cancer Information Year with regard to prevention, screening and treatment aspects.